      CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 1 of 20




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 MAY YANG,                                        Case No. 19‐CV‐2669 (NEB/DTS)

                     Plaintiff,

 v.                                                   ORDER ON MOTIONS

 ROBERT HALF INTERNATIONAL, INC.
 aka ROBERT HALF CORPORATION aka
 ROBERT HALF LEGAL, MARCIA A.
 MILLER, and THERESA HODNETT,

                     Defendants.



       In this employment discrimination action, defendants Marcia A. Miller and

Theresa Hodnett (“individual defendants”) moved to dismiss several of the counts

alleged against them. (ECF Nos. 51, 58.) After the parties completed briefing, but before

the hearing, plaintiff May Yang moved to file a fourth amended complaint. (ECF No. 72.)

The individual defendants and corporate defendant, Robert Half International, Inc.

(“RHI”), all opposed the motion to amend. The Court heard argument on both motions.

For the reasons that follow, the Court denies the motion to amend and grants the motions

to dismiss.


                                   BACKGROUND

       On a motion to dismiss, the Court accepts as true all factual allegations in the

complaint. Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014). The
     CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 2 of 20




Court draws the following background from the third amended complaint.1 (ECF No. 32

(“third amended complaint,” “TAC,” or “complaint”).)

       Yang, an attorney, was employed by RHI; Hodnett and Miller were her co‐

workers. (TAC ¶¶ 9–15.) Yang claims she was constructively terminated from RHI due

to the actions of Hodnett and Miller, neither of whom had supervisory authority over

her. (See TAC ¶ 99; see generally TAC Counts 16, 17.)

       After Yang’s separation from employment, she filed a discrimination claim with

the EEOC. (TAC ¶ 12.) She was issued a right‐to‐sue letter and brought suit against RHI,

Hodnett, and Miller. (See generally TAC.) Hodnett now moves to dismiss counts 1, 7, 8,

14, and 15 as alleged against her. (ECF No. 51.) Yang stipulated to the dismissal without

prejudice of counts 7, 8, and 14 against Miller. (ECF No. 49.) Miller now moves to have

counts 1, 13, and 15 dismissed as well. (ECF No. 58.)

       After briefing on both motions to dismiss was completed, Yang moved to file a

fourth amended complaint. (ECF No. 72.) The proposed fourth amended complaint seeks

to assert (1) a 42 U.S.C. § 1981 claim against all the defendants, (2) a Title VII claim against

RHI, (3) claims for hostile work environment under the Minnesota Human Rights Act

against   RHI,    (4)   a   defamation    claim    against   RHI,    and    (5)   a   claim   of




1The factual allegations in the third amended and proposed fourth amended complaint
are identical. (Compare ECF No. 32 with ECF No. 75‐2.) Because the Court denies the
motion to amend, the third amended complaint is the operative complaint and the Court
draws the facts from that complaint.
                                               2
         CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 3 of 20




“negligent/intentional” infliction of emotional distress against RHI. (See generally ECF No.

75‐2 (“PFAC”).) In the proposed fourth amended complaint, Yang also seeks to change

the claim for tortious interference with a contract to tortious interference with prospective

economic advantage. (See id. at 39–40.) All the defendants oppose the motion to amend.2

                                        ANALYSIS

    I.       Motion to Amend under Rule 15(a)(2) of the Federal Rules of Civil Procedure

          On a motion to amend, the Court should “freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). A court properly denies a motion to amend “only in

limited circumstances such as when the amendment will cause or is the result of ‘undue

delay, bad faith, dilatory motive, repeated failure to cure deficiencies in previous

amendments, undue prejudice to the non‐moving party, or futility.’” ecoNugenics, Inc. v.

Bioenergy Life Sci. Inc., 355 F. Supp. 3d 785, 790 (D. Minn. 2019) (quoting Baptist Health v.

Smith, 477 F.3d 540, 544 (8th Cir. 2007)).

    A. RHI: Failure to Meet and Confer

          RHI’s first opposition to the motion to amend is an allegation that Yang has not

complied with the local rules requiring a meet‐and‐confer before filing a motion. For her

part, Yang claims that emails sent in May 2020 satisfy the meet‐and‐confer requirement.




2After oral argument, Yang’s counsel wrote a letter to the Court, asking to amend the
proposed fourth amended complaint to cure deficiencies discussed at the hearing. (ECF
No. 85.) This correspondence is not a proper motion under the Federal Rules of Civil
Procedure or the Local Rules, and the Court will not consider it.
                                              3
     CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 4 of 20




(ECF No. 74.) At the hearing, Yang attempted to bolster this argument by introducing

communications not contained in the record.

       A court may deny a motion when the parties fail to meet and confer in good faith

prior to filing the motion. Management Registry, Inc. v. A.W. Cos., Inc., No. 17‐CV‐5009

(JRT/KMM), 2019 WL 2024538, at *3 (D. Minn. May 5, 2019). When it appears that a meet‐

and‐confer would not have resolved the issue, a court may excuse the failure. See, e.g.,

Foster v. Litman, No. 19‐CV‐260 (JNE/ECF), 2020 WL 39192, at *4 n.4 (D. Minn. Jan 3, 2020)

(“While the Court warns Plaintiff that future motions to compel should not be brought

prior to at least attempting to meet and confer and the failure to do so may well result in

denial of the motion, the Court will not deny this motion on this basis, as it does not

appear that the parties would be able to work out their differences with respect to the

dispute at issue.”).

       After considering all the evidence in the record, the Court concludes that Yang’s

communications with RHI were not a good faith attempt to meet and confer. The emails

offered by Yang as evidence of a meet‐and‐confer at best put the defendants on notice

that a request for a meet‐and‐confer would be forthcoming. They are not a good faith

effort at resolving the issues prior to a motion. (See ECF No. 80‐1, Ex. 1 (“This letter serves

to initiate the meet and confer process. . . .”) (emphasis added).) Further, had there been

appropriate follow‐up, the meet‐and‐confer process may well have been productive. The

parties have a history of success in this area: following other meet‐and‐confer processes,


                                              4
     CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 5 of 20




Yang reached consensus with the defendants and agreed to dismiss some of her claims.

(E.g., ECF Nos. 49, 63 (stipulating to dismissal of several claims after a meet‐and‐confer).)

And, when Yang suggested that she may file a motion to amend, the defendants offered

to stipulate to an amended complaint. (ECF No. 80‐1, Ex. 2 (offering to stipulate to an

amended complaint and asking Yang to wait to file any motion).) As such, the Court

denies the motion to amend as to claims brought against RHI.

   B. Undue Delay and Prejudice

       Even if the Court were to find the meet‐and‐confer sufficient, it would

nevertheless deny the motion as to RHI for the same reasons it denies the motion as to

the individual defendants: undue delay, undue prejudice, and failure to cure pleading

deficiencies. Yang provides no explanation for the delay in filing the proposed fourth

amended complaint. Undue delay “by itself is not enough to deny the requisite relief.”

Chestnut v. St. Louis Cty., 656 F.2d 343, 349 (8th Cir. 1981) (citation omitted). “Delay is

undue when it places an unwarranted burden on the Court or when the plaintiff has had

previous opportunities to amend.” Grage v. N. States Power Co., 12‐CV‐2590 (JRT/JSM),

2014 WL 12610147, at *5 (D. Minn. Jan. 3, 2014) (citation and quotation marks omitted).

Generally, delay alone is insufficient unless it results in prejudice. Chestnut, 659 F.2d at

349. A plaintiff’s “unjustifiable lack of diligence and significant delay” in bringing a

motion can create prejudice. Soo Line R. Co. v. Werner Enterprises, No. 12‐CV‐1089

(DSD/JSM), 2013 WL 3771391, at *2 (D. Minn. July 17, 2013) (affirming magistrate judge’s


                                             5
     CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 6 of 20




denial of motion to amend where plaintiff provided no explanation for delay in bringing

motion to amend).

       Yang has previously amended her complaint several times, each time changing

some of the claims asserted or the parties against whom they are asserted. The proposed

fourth amended complaint is no different. In it, she seeks to add new claims or legal

theories against various defendants and to add defendants to previously asserted claims.

She provides no explanation for her failure to assert these claims earlier. The Court

previously granted Yang leave to amend her complaint, and the Court has heard no

reason for her failure to make the current proposed changes in response to earlier grants

for amendment.

   C. Repeated Failures to Cure Pleading Deficiencies

       A district court need not allow multiple amendments where the plaintiff proffers

“no adequate reason explaining its failure to cure the known defect earlier.” Moses.com

Sec., Inc. v. Comprehensive Software, Sys., Inc., 406 F.3d 1052, 1065 (8th Cir. 2005) (citation

and quotation marks omitted) (affirming district court’s rejection of third amended

complaint for failure to cure). Here, as the defendants point out, Yang was previously

ordered to amend paragraph 11 of her complaint to identify the defendants against whom

each claim is raised. (ECF No. 31.) Paragraph 11 reads, in relevant part:

       All of the acts and failures to act alleged herein were duly performed by
       and attributable to all Defendants . . . . Whenever and wherever reference
       is made in this Complaint to any act by a Defendant or Defendants such

                                              6
     CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 7 of 20




       allegations and references shall be deemed to mean acts and failures to act
       of each Defendant acting individually, jointly, and/or severally and/or on
       behalf of [RHI].

(See ECF No. 4 ¶ 11 (Amended Complaint), TAC ¶ 11, PFAC ¶ 11.) The Court found this

paragraph did not adequately put the defendants on notice of the particular claims

brought against each defendant and required Yang to clarify. (ECF No. 31.) As of the

filing of the proposed fourth amended complaint, this paragraph has not been amended.

Yang provides no explanation for her failure to amend this paragraph to comply with the

pleading standards of the Federal Rules of Civil Procedure. As such, the Court finds that

Yang has repeatedly failed to cure pleading deficiencies.

   D. Futility

       Amendment is not proper when the proposed amendments are futile, that is, when

they would not survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of

Civil Procedure. Cornelia I. Crowell GST Trust v. Possis Med., Inc., 519 F.3d 778, 782 (8th

Cir. 2008). “[I]n deciding whether to permit a proffered amendment, a court should not

consider the likelihood of success unless the claim is ‘clearly frivolous.’” Popp Telcom v.

Am. Sharecom, Inc., 210 F.3d 928, 944 (8th Cir. 2000) (citation omitted). The proposed

fourth amended complaint seeks to reassert several claims that Yang stipulated to dismiss

without prejudice, and to assert claims that are subject to the instant motion to dismiss.

For the reasons discussed below in connection with the motions to dismiss, many of those

claims are futile.


                                            7
      CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 8 of 20




     E. Summary

       The Court denies the motion to amend on the grounds of a failure to meet and

confer in good faith, undue delay and prejudice, repeated failures to cure pleading

deficiencies, and futility. Even if any one of these reasons were insufficient to deny the

motion, taking record as a whole, granting the motion would not be in the interest of

justice.

           Further, the Court is disturbed by the tactics of Yang and her counsel in litigating

this case. Rule 1 of the Federal Rules of Civil Procedure admonishes the parties “to secure

the just, speedy, and inexpensive determination of every action and proceeding.” Fed. R.

Civ. P. 1. Thus far, this suit has been none of those things. Despite the fact that this case

has yet to progress past the pleading stage, the docket has over eighty entries and Yang

has not requested a scheduling order. Yang failed to meet her obligation to meet in good

faith with the defendants and instead brought a motion to amend that only served to

waste the time and resources of the Court and the defendants. At the hearing, Yang’s

counsel admitted to voluntarily dismissing several claims because they were without

legal basis. Yang has provided no justification for any of these actions. Going forward,

the plaintiff should be mindful of her obligations under the federal rules, especially Rule

1.




                                                8
     CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 9 of 20




   II.      Motions to Dismiss

         The individual defendants move to dismiss several claims brought against them

under Rule 12(b)(6). A court may dismiss under Rule 12(b)(6) for “failure to state a claim

upon which relief can be granted.” Fed R. Civ. P. 12(b)(6). “The complaint must contain

‘enough facts to state a claim to relief that is plausible on its face.’” Horras v. Am. Capital

Strategies, Ltd., 729 F.3d 798, 801 (8th Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

         Hodnett moves to dismiss counts 1, 7, 8, 14, and 15, arguing that they fail to state

a claim against her. Yang stipulated to dismissal of counts 7, 8, and 14 against defendant

Miller without prejudice. Miller further moves to dismiss 1, 13, and 15. Because of the

significant overlap in arguments by all parties, the Court addresses the motions to

dismiss together.

   A. Count 1 – Violation of 42 U.S.C. § 1981

         The individual defendants move to dismiss count 1 against them, which alleges

violations of 42 U.S.C. § 1981. Section 1981 “prohibits racial discrimination in all phases

and incidents of a contractual relationship, [but] the statute does not provide a general

cause of action for race discrimination.” Gregory v. Dillard’s, Inc., 565 F.3d 464, 469 (8th

Cir. 2009) (citations and quotation marks omitted). To assert a claim under § 1981, a


                                              9
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 10 of 20




complaint must allege (1) the plaintiff was a member of a protected class, (2)

discriminatory intent by the defendant, (3) the plaintiff engaged in a protected activity,

and (4) the defendant interfered with that activity. Id. Here, the individual defendants

argue the count should be dismissed as asserted against them because § 1981 does not

provide a cause of action against mere co‐workers. The Court agrees.

       Although the Eighth Circuit has not spoken on the issue, the Tenth Circuit has

found that “relief is available under § 1981 where a party discriminatorily uses its

authority to preclude an individual from securing a contract with a third party.” Harris

v. Allstate Ins. Co., 300 F.3d 1183, 1197 (10th Cir. 2002), as amended on denial of rehʹg and

rehʹg en banc (Nov. 26, 2002). “[T]his requires the individual to show that the party both

possessed sufficient authority to significantly interfere with the individualʹs ability to

obtain contracts with third parties, and that the party actually exercised that authority to

the individualʹs detriment.” Id.; see also Daud v. Gold’n Plump Poultry, Inc., 2007 WL

1621386, at *8 (D. Minn., May 11, 2007), adopted, 2007 WL 1674021 (D. Minn., June 5, 2007)

(relying on Harris to dismiss § 1981 claims where the plaintiff did not allege that the

defendant had the ability to interfere with the contract). Here, Yang does not allege that

Hodnett or Miller had the authority to interfere with Yang’s employment agreement with

RHI.

       The cases Yang cites do not compel a different result. Instead, they establish that

individuals may be liable under § 1981 only when they have supervisory authority over


                                             10
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 11 of 20




the plaintiff. For example, Yang cites to Habben v. City of Fort Dodge, 472 F. Supp. 2d 1142

(N.D. Iowa 2007), arguing that it “ruled employees can be held personally labile on race

discrimination claims pursuant to § 1981.” (ECF No. 65 at 7 (citing Habben, 472 F. Supp.

2d at 1155–56.) In Habben, the court acknowledged that “other courts have held that

supervisory employees can be held individually liable on at least some kinds of race

discrimination claims pursuant to § 1981.” 472 F. Supp. 2d at 1155–56 (emphasis added)

(collecting cases). Because Yang has not alleged that Hodnett or Miller had supervisory

authority over her, her § 1981 claim against both individual defendants is dismissed.

    B. Counts 7 and 8

       Hodnett argues that count 7, which alleges a violation of Title VII, 42 U.S.C.

§ 2000e‐2(a)(1), should be dismissed for the same reason as count 1.3 Hodnett makes the

same argument as to count 8, which alleges a violation of the Minnesota Human Rights

Act, Minn. Stat. § 363A.01, et seq. (“MHRA”), for hostile work environment. At the

hearing, Yang agreed that there was no basis to assert a Title VII claim or an MHRA claim

against the individual defendants and maintained she had already stipulated to dismissal




3 There is some confusion about what claim Yang intended to assert in count 7. The
heading of the count lists the cause of action as arising under § 1981 but the substantive
law referenced in the count is Title VII. There is no dispute that Title VII does not give
rise to liability for mere co‐workers. To the extent that Yang intended to bring a claim
under § 1981 for a hostile work environment against the individual defendants, that claim
would properly be subject to dismissal under Rule 12(b)(6) for the same reasons as
discussed for count 1. As such, Yang’s attempt to replead the § 1981 claim against the
individual defendants in her proposed fourth amended complaint would be futile.
                                            11
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 12 of 20




of these claims against Miller. Yang informed the Court she would file a similar

stipulation of dismissal of these counts against Hodnett. As of the date of this Order, no

such stipulation has been filed. However, Yang’s response to the motion to dismiss

similarly indicates (and at the hearing made clear) that counts 7 and 8 were properly

subject to dismissal against the individual defendants. The Court therefore dismisses

counts 7 and 8 as to Hodnett.

    C. Count 13—Defamation

      Miller moved to dismiss count 13 alleging defamation against her. The defamation

claim is made up of two separate incidents: First, Yang alleges that Miller used the term

“yourslutsky” to refer to employees with “Ukrainian names,” and that the use of this

term defamed Yang.4 (TAC ¶ 21.) Second, Yang alleges that Miller accused Yang of

tripping her, and “announced to the entire floor of approximately 40‐60 document

reviewers that [Yang] tripped her.” (TAC ¶ 41.)5 (See id. ¶ 41.) Yang claims these

statements are defamatory slander per se. Under Minnesota law, a statement is

defamatory if: (1) it is communicated to someone other than the plaintiff; (2) it is false;

and (3) tends to harm the plaintiff’s reputation and lower her in the estimation of the

community. Richie v. Paramount Pictures Corp., 544 NW.2d 21, 25 (Minn. 1996).




4 Yang was born in Laos and is a person of Hmong ancestry. (TAC ¶ 14.)
5 The complaint does not identify which statements are the subject of Yang’s defamation

claim. Yang’s brief argues these two statements constitute defamation. (ECF No. 65 at
13–14.)
                                            12
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 13 of 20




Defamation per se includes falsely accusing the plaintiff of committing a crime and

imputing serious sexual misconduct to the subject of the statement. Id. at 25 n.3.6

       The Court agrees with Miller that neither statement is defamation per se. The first

statement—referring to Ukrainian employees as having names like “yourslutsky”—is not

defamatory per se as to Yang because it does nothing to accuse her of a crime or serious

sexual misconduct. Yang argues the comment was directed at her and “there could have

been no other purpose of making the ‘yourslutsky’ remark other than to disparage and

defame” her. (ECF No. 65 at 13). Even if it is true that the purpose of the statement was

to disparage Yang, it does not impute any serious sexual misconduct to Yang, thus the

statement does not constitute defamation per se.

       The statement that Yang tripped Miller similarly fails. Yang’s counsel clarified at

the hearing that Yang’s position is that the statement was defamatory per se because it

falsely accused Yang of a crime—because tripping Miller would be an assault. “With

regard to false accusations of a crime, the words need not carry upon their face a direct

imputation of a crime. It is sufficient if the words spoken, in their ordinary acceptance,

would naturally and presumably be understood . . . to impute a charge of crime.”

Longbehn v. Schoenrock, 727 N.W.2d 153, 158–59 (Minn. Ct. App. 2007) (quotation marks

omitted) (quoting Larson v. R.B. Wrigley Co., 235 N.W. 393, 394 (Minn. 1931)). A false


6The parties disagree on what constitutes defamation per se under Minnesota law, but
Minnesota courts have cited both the commission of a crime and imputation of serious
sexual misconduct as two instances where a claim could be made for defamation per se.
                                            13
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 14 of 20




statement of tripping someone would not naturally and presumably be understood to be

criminal assault. No reasonable person would believe that the statement as imputing

criminal misconduct to Yang. See id. at 159 (stating that the test is whether a reasonable

person under similar circumstances would understand the statement as making an

accusation of criminal misconduct). As such, the allegedly false statement is not

defamation per se.

       Finally, to the extent that the complaint alleges ordinary defamation, the complaint

also fails to state a claim. Minnesota has recognized that for claims of defamation per se

harm to reputation may be presumed. Richie v. Paramount Pictures Corp, 544 N.W.2d 21,

25 & n.3. But it has not extended that presumption of harm to other types of defamation.

See id. (refusing to apply a presumption of harm where plaintiffs alleged defamation by

a media defendant in the absence of allegations of actual malice). Thus, Yang is not

excused from alleging actual harm in her complaint, and it is undisputed that she has not

done so.

       Because neither statement is defamation per se and because Yang fails to allege any

harm from the statements, count 13 fails to state such a claim against Miller. As such, it

is dismissed as to Miller.

   D. Count 14—Tortious Interference with Contract

       Hodnett argues that count 14, which asserts a tortious interference with contract

claim against the individual defendants, should be dismissed because Minnesota does


                                            14
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 15 of 20




not recognize this cause of action against a co‐employee who lacks supervisory authority

over the plaintiff. Yang previously stipulated to dismissal of this claim against Miller, but

no such stipulation exists with Hodnett. Yang assured the Court at the hearing that she

would file a stipulation dismissing this claim against Hodnett. As of the date of this

Order, she has not done so. Regardless, this claim is properly subject to dismissal under

Rule 12(b)(6).

       To allege tortious interference with a contract under Minnesota law, a plaintiff

must show “(1) the existence of a contract, (2) the defendantʹs knowledge of the contract,

(3) the defendantʹs intentional procurement of the breach of contract, (4) the defendant

acted without justification, and (5) damages.” Inline Packaging, LLC v. Graphic Packaging

Int’l, LLC, 351 F. Supp. 3d 1187, 1214 (D. Minn. 2018) (citing Kjesbo v. Ricks, 517 N.W.2d

585, 588 (Minn. 1994)).

       But “Minnesota has not recognized a tortious interference cause of action against

a co‐employee.” Jones v. Keith, No. 00‐CV‐2741 (ADM/SRN), 2002 WL 273141, at *5 (D.

Minn. Feb. 25, 2002). This is especially true for employees without any supervisory role

over the plaintiff or the ability to cause the plaintiff’s discharge. Id.; see also Nordling v. N.

States Power. Co., 478 N.W.2d 498, 507 (Minn. 1991) (affirming dismissal of tortious

interference claim against a co‐employee where the conduct did not cause the plaintiff’s




                                               15
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 16 of 20




dismissal). Because the complaint does not allege that Hodnett had a supervisory role or

the ability to cause Yang’s dismissal, count 14 is dismissed.7

    E. Count 15—negligent/intentional infliction of emotional distress

       The individual defendants move to dismiss count 15, which alleges

“negligent/intentional infliction of emotional distress.” Negligent infliction of emotional

distress and intentional infliction of emotional distress are two separate claims. The

complaint fails to state a claim under either theory.8 A plaintiff claiming negligent

infliction of emotional distress must claim that she: (1) was within a zone of danger of

physical impact; (2) reasonably feared for her own safety; and (3) “suffered severe

emotional distress with attendant physical manifestations.” Thomsen v. Ross, 368 F. Supp.

2d 961, 977 (D. Minn. 2005) (citing K.A.C. v. Benson, 527 N.W.2d 553, 557 (Minn. 1995)).

       The individual defendants argue that the complaint does not allege that Yang was

in a zone of danger. Yang responds that the Minnesota Court of Appeals has adopted an

exception to the zone of danger rule, allowing a plaintiff “to recover damages for mental




7 In the proposed fourth amended complaint, Yang seeks to substitute this claim with a
claim for tortious interference with a proposed economic advantage. The elements of
these claims differ, but because the Court would dismiss this claim in the PFAC due to
the Plaintiff’s unwarranted delay in amending her complaint, it need not determine
whether the claim would also be futile.

8Yang makes no attempt to clarify under which claim she is proceeding and asserts the
same claim in her proposed fourth amended complaint, albeit with additional factual
allegations. This claim is futile for the same reasons the claim in the third amended
complaint is subject to dismissal.
                                            16
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 17 of 20




anguish or suffering upon a direct invasion of his or her rights, such as defamation,

malicious prosecution, or other willful, wanton or malicious conduct.” (ECF No. 64 at 15

(citing Bohdan v. Alltool Mfg., Co., 411 N.W.2d 902, 907 (Minn. Ct. App. 1987).)

       But the Minnesota Supreme Court has not recognized this exception, and other

courts in this district have declined to recognize this exception because of its apparent

conflict with Minnesota Supreme Court case law. See, e.g., Armstrong v. Target Corp., No.

10‐CV‐1340 (RHK/SRN), 2010 WL 4721062, at *5 (D. Minn. Nov. 15, 2010) (citing Meyer v.

Tenvoorde Motor Co., 714 F. Supp. 991, 994–95 (D. Minn. 1989)). In Meyer, the Court found

that Bohdan was directly at odds with the Minnesota Supreme Court’s refusal to relax the

“zone of danger” requirement. Meyer, 714 F. Supp. at 994–95 (citing Stadler v. Cross, 295

N.W.2d 552 (Minn. 1980)). It also concluded that “Bodhan based its finding of an exception

on two cases, neither of which address negligent infliction of intentional distress.” Id. at

995. As such, the court in Meyer found “the Bohdan exception undermines clear precedent

limiting negligent infliction of emotional distress to those within the zone of danger, and

the exception is without foundation in the cited cases.” Id. at 996.

       The Court joins other courts in this district and will not recognize an exception to

the zone of danger requirement. Because the complaint does not allege any zone of

danger, the negligent infliction of emotional distress claim is dismissed for failure to state

a claim.




                                             17
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 18 of 20




       A plaintiff claiming intentional infliction of emotional distress must allege: (1)

“defendants’ conduct was extreme and outrageous;” (2) “defendants’ conduct was

intentional and reckless;” (3) “defendants’ conduct caused the plaintiff emotional

distress;” and (4) “the distress was severe.” Thomsen, 369 F. Supp. 2d at 977 (citing K.A.C,

527 N.W.2d at 560). “Recovery is limited to situations involving particularly egregious

facts, where the distress inflicted is so severe that no reasonable person could be expected

to endure it.” Id. (cleaned up) (quoting Hubbard v. United Press Int’l, Inc., 330 N.W.2d 428,

438‐39 (Minn. 1983)).

       The individual defendants argue that this claim should be dismissed because the

complaint alleges neither extreme and outrageous conduct nor severe emotional distress.

Yang summarily responds that her complaint is adequate. It is not. Severe and outrageous

conduct “must be so atrocious that it passes the boundaries of decency and is utterly

intolerable to the civilized community.” Hubbard, 330 N.W. 2d at 439 (citation and

quotation marks omitted). Assuming Yang’s complaint meets this high threshold, the

complaint is devoid of any allegation of severe emotional distress. Minnesota has

adopted the restatement definition of severe emotional distress where “the distress

inflicted is so severe that no reasonable man could be expected to endure it.” Id. (citing

Restatement (Second) of Torts § 46 cmt. j (Am. Law Inst. 1965)).

       Yang argues that the Minnesota Supreme Court in Hubbard recognized an

exception to the requirement for severe emotional distress when the claim arises out of


                                             18
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 19 of 20




another tort. (ECF No. 64 at 15–16). The language Yang quotes in her brief is the

Minnesota Supreme Court’s discussion of the case law prior to the court recognizing the

independent tort of intentional infliction of emotional distress. As such, it is dicta. See

State ex rel Woyke v. Tonka Corp., 420 N.W.2d 624, 628 (Minn. Ct. App. 1988) (explaining

that Hubbard changed the law around intentional infliction of emotional distress).

Hubbard adopted the restatement definition of the tort, without an exception. Further, the

Court has not found any court endorsing Yang’s argument that she need not claim any

emotional distress when the complaint alleges a claim for intentional infliction of

emotional distress. Cf. Strauss v. Thorne, 490 N.W.2d 908, 913 (Minn. Ct. App. 1992)

(affirming summary judgment for intentional infliction of emotional distress despite

reviving defamation claim because plaintiff failed to show severe emotional distress).

Yang is not relieved of her obligation to plead severe emotional distress. Because Yang’s

complaint fails to do so, the intentional infliction of emotional distress claim is dismissed.

                                      CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1. Defendant Theresa Hodnett’s motion to dismiss (ECF No. 51) is GRANTED;

              a. Counts 1, 7, 8, 14, and 15 are DISMISSED as to Hodnett;

       2. Defendant Marcia A. Miller’s motion to dismiss (ECF No. 58) is GRANTED;

              a. Counts 1, 13, and 15 are DISMISSED as to Miller; and


                                             19
    CASE 0:19-cv-02669-NEB-DTS Document 86 Filed 09/08/20 Page 20 of 20




      3. Plaintiff’s motion for leave to amend (ECF No. 72) is DENIED.




Dated: September 8, 2020                      BY THE COURT:

                                              s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge




                                         20
